Exhibit 10.27


TRANSITION AGREEMENT
This Transition Agreement (“Agreement”), dated as of December 31, 2019
(“Effective Date”), is made and entered into by Andrew Blount, a resident of the
State of Texas (“Executive”), and RealPage, Inc., a Delaware corporation
(“Company”).
RECITALS
A.Executive entered into an Employment Agreement with Company on December 11,
2015, and on January 4, 2016, Executive entered into an Amendment to Employment
Agreement (collectively, the “Employment Agreement”). 1 
B.Executive currently serves as Senior Vice President, Business Development
Officer of Company.
C.Executive and Company have agreed that Executive will transition out of the
Company and resign his position as Senior Vice President, Business Development
Officer and from any position he holds with any subsidiaries or other affiliates
of Company.
D.In order to assist with the transition of Executive's duties and
responsibilities as part of a mutually agreed separation, Company and Executive
have agreed that Executive will resign his position as Senior Vice President,
Business Development Officer of the Company, and from any position he holds with
any subsidiaries or other affiliates of Company, effective as of December 31,
2019 (the “Employment Resignation Date”), and thereafter Executive will provide
consulting services to the Company as requested and mutually agreed pursuant to
the terms and conditions of this Agreement through April 30, 2020 (“Termination
Date”).
E.From and after the Termination Date, Company and Executive will have no
further obligations to each other, except as specifically provided herein or in
the Employment Agreement.
NOW, THEREFORE, in consideration of the promises, covenants and undertakings set
forth herein, Company and Executive agree as follows:
1.Separation of Employment. Company and Executive agree to the termination of
Executive’s employment with the Company as set forth herein.
(a)    Executive and Company agree that as of the Employment Resignation Date,
Executive will cease to perform services for Company in the capacity as an
employee and Senior Vice President, Business Development Officer, and
Executive’s employment with the Company shall be terminated.
(b)    Notwithstanding Executive’s resignation and the mutually agreed
Employment Resignation Date, Section 9(a) of the Employment Agreement shall
apply to any payments owed by Company to Executive.2 
(c)    Company will reimburse Executive for any outstanding business expenses in
accordance with Company’s expense reimbursement policy and nothing contained
herein shall be deemed to affect Executive’s right to vested benefits (if any)
under Company’s 401(k) plan or with respect to health benefit continuation in
accordance with the federal law known as COBRA.


1 Unless otherwise defined in this Agreement, capitalized terms have the
meanings set forth in the Employment Agreement.
2 As stated in the Employment Agreement, the amounts set forth in Section
9(a)(i)-(ii) of the Employment Agreement shall be payable if and only if
Executive shall have executed on or before the 50th day following the Date of
Termination, and not subsequently revoked, a mutual release and covenant
agreement substantially in the form set forth as Exhibit IV of the Employment
Agreement (the “Release Agreement”). The proposed Release Agreement will be
timely provided to Executive before, on, or after the Employment Resignation
Date.




1
Confidential    

--------------------------------------------------------------------------------




2.    Consulting Services.
(a)    The provisions of this Paragraph 2, together with the other provisions of
this Agreement relating to the performance of the Consulting Services (as
defined below) and the payment of compensation therefor (including the relevant
portions of Paragraph 3(b)), shall be binding and effective during the period
beginning on the Employment Resignation Date and ending on the Termination Date
(the "Consulting Period").
(b)    From time to time during the Consulting Period, Company may request that
Executive perform certain services as needed with respect to the transition of
Executive’s responsibilities and to provide advice regarding certain business
development initiatives. As a consultant, Executive shall perform such services
during the Consulting Period as are reasonably requested by Company pursuant to
this Agreement. The services may include transition of Executive's
responsibilities and assistance with any matters that relate to areas of
responsibility that Executive held on behalf of Company prior to the Employment
Resignation Date (the "Consulting Services"). During the Consulting Period, the
Consulting Services will be performed by Executive under the oversight and
supervision of Company's Chief Executive Officer. Executive will conduct himself
in a professional and ethical manner at all times during the Consulting Period
and will take no action that might cause injury to the business or goodwill of
Company or any of its affiliates.
(c)    All Consulting Services shall be performed in accordance with such
guidelines and instructions, consistent with the terms of this Agreement, as may
be provided from time to time by or on behalf of Company's Chief Executive
Officer. The Consulting Services shall be performed at the Company or
Executive's home or at such other locations as the Chief Executive Officer of
Company and Executive may mutually agree. During the Consulting Period, Company
shall permit Executive to continue the use of the Company email account and
address that was assigned to Executive during Executive’s employment; provided,
however, that emails sent, forwarded or replied to by Executive from the Company
email account after the Employment Resignation Date shall include a statement
approved by Company (including as to font and location) that indicates that
Executive is a consultant of Company.
(d)    If Company reasonably determines that Executive has breached this
Agreement or any of the continuing obligations described in Paragraphs 7 or 8,
whether due to Executive's refusal to perform the Consulting Services or
otherwise, Company may require that Executive cease providing Consulting
Services hereunder until such breach has been cured or until further notice from
the Company, or may accelerate the Termination Date hereunder to any date on or
after April 2, 2020 by written notice to Executive. In performing Consulting
Services pursuant to this Agreement, Executive will have no authority to assume
or create any obligation or liability in the name of or on behalf of Company or
subject Company to any obligation or liability, unless expressly requested by
Company in writing.
(e)    It is the intent and purpose of this Agreement to create a legal
relationship of independent contractor, and not employment, between Executive
and Company during the Consulting Period. Following the Employment Resignation
Date, except as otherwise required by law, Executive will not be treated as an
employee of Company for purposes of the Federal Insurance Contribution Act, the
Social Security Act, the Federal Unemployment Tax Act, income tax withholding at
source, or workers compensation laws, and will not be eligible for any employee
benefits whatsoever, other than those set forth herein. Executive shall be
responsible for the payment of self-employment taxes (including without
limitation Medicare taxes, Social Security taxes and unemployment taxes related
thereto) and federal income taxes due on the payments made pursuant to Paragraph
3 of this Agreement.
3.    Consulting Fees.
(a)    In consideration of Employee's agreement to serve as a consultant on
mutually agreed Consulting Services projects under the terms of this Agreement,
Company agrees that Company will pay Executive at a rate of $1,000.00 per month
during the Consulting Period paid on a monthly basis on or before the last day
of the month beginning January 2020, and prorated for any partial month if
necessary. In addition, Executive will be permitted to vest shares in January
and April assuming all other conditions of this Consulting Agreement are met.
(b)    During the Consulting Period, except as expressly provided herein,
Executive shall not be eligible to participate or be covered by any employee
benefit plan, program or arrangement of Company or any of its affiliates
(collectively, the "Benefit Plans"), including, but not limited to, group health
insurance, disability insurance, and life


2
Confidential    

--------------------------------------------------------------------------------




insurance. Executive also will not participate in Company's vacation or paid
time off programs during the Consulting Period. Notwithstanding the foregoing,
after the Employment Resignation Date, Employee shall continue to have such
rights in respect of vested benefits under Benefit Plans as are provided for in
accordance with the terms and conditions of such Benefit Plans.
4.    Exclusivity of Consideration. Except as provided in (a) as applicable, the
Stock Plan (as defined below in Paragraph 6), the Option Agreement(s) (as
defined below in Paragraph 6), or the Restricted Stock Agreement(s) (as defined
below in Paragraph 6), and (b) Paragraphs 1, 2, 3, 6 and 9 of this Agreement,
neither Company nor any of the other Released Parties (as defined below in
Paragraph 4) shall have any further obligation to provide Executive with
compensation, bonuses, expenses, or benefits under any plan, policy, agreement
or arrangement of Company by reason of Executive’s termination of employment or
in consideration of this Agreement.
5.    Release. Executive agrees, upon and as a condition to the vesting of
equity awards as described in Paragraph 6, to execute a final release of claims
on behalf of Executive and his spouse, heirs, descendants, administrators,
representatives and assigns, by which each of them releases, waives, forever
discharges and covenants not to sue Company, its past, present and future
parents, subsidiaries, divisions and affiliates ("Affiliates"), and each of its
and their respective predecessors, successors and assigns, and each of their
respective past, present and future employees, officers, directors, agents,
insurers, members, partners, joint venturers, employee welfare benefit plans,
employee pension benefit plans and deferred compensation plans, and their
trustees, administrators and other fiduciaries, and all persons acting by,
through, under or in concert with them, or any of them (the "Released Parties")
from all claims against the Released Parties, pursuant to release agreement
substantially in the form of the Release Agreement attached as Exhibit IV to the
Employment Agreement, except that consideration for such release will be the
compensation as described herein. Executive represents that he is not aware of
any information that would give rise to a potential claim against the company.
6.    Equity Rights.    Executive has outstanding equity awards under Company’s
2010 Equity Incentive Plan, as amended, or Company’s 1998 Stock Incentive Plan,
as amended (each, a “Stock Plan”). A list of awards made to Executive is
attached to this Agreement as Schedule A. Executive's status as a "Service
Provider" pursuant to the Stock Plans will continue uninterrupted from the
Employment Resignation Date through the end of the Consulting Period and, as a
result, Executive's equity awards under the Stock Plans which are outstanding as
of the Employment Resignation Date and due to vest on January 1, 2020, and April
1, 2020, will vest on January 1, 2020, and April 1, 2020, respectively, in
accordance with the terms of the applicable restricted stock and stock option
agreements as more fully set forth in Schedule A of this Agreement. Executive
specifically acknowledges and agrees that, subject to the terms and conditions
of each applicable Stock Option Award Agreement or Restricted Stock Award
Agreement between Executive and Company governing the equity awards previously
granted to Executive under the Stock Plan(s) as forth on Schedule A, which is
attached and incorporated herein by reference, (a) Executive may exercise
Executive’s vested and exercisable options as designated on Schedule A in
accordance with the terms and conditions of the respective Stock Option Award
Agreements; and (b) any options underlying the Stock Option Award Agreements and
any restricted shares underlying the Restricted Stock Award Agreements that are
unvested as of the Termination Date shall be terminated and forfeited in
accordance with the terms and conditions of the Stock Plan and the applicable
Stock Option Award Agreements and Restricted Stock Award Agreements. Executive’s
options and restricted shares outstanding as of the close of business on the
Termination Date (as set forth in Schedule A) shall be governed by the terms and
conditions of the applicable Stock Plan and the applicable Stock Option Award
Agreements and Restricted Stock Award Agreements; and Executive acknowledges and
agrees that, except as specifically set forth in Schedule A, Executive does not
own, and has no other contractual right to receive or acquire, any security,
derivative security, stock option or other form of equity in Company or any
other Released Party.
7.    Confidentiality.
(a)    Definition. For purposes of this Agreement, “Confidential Information”
includes, in whatever form or format, all non-public information, including
without limitation, trade secrets, disclosed to or known to Executive as a
direct or indirect consequence of or through Executive’s employment with
Company, about Company, its parents or subsidiaries, its technology, finances,
business methods, plans, operations, services, products and processes (whether
existing or contemplated), or any of its directors, employees, clients,
prospective clients, agents or suppliers, including all information relating to
software programs, source codes or object codes; computer systems; computer
systems analyses, testing results; flow charts and designs; product
specifications and documentation; user documentation; sales plans; sales
records; sales


3
Confidential    

--------------------------------------------------------------------------------




literature; customer lists, prospect list and files; research and development
projects or plans; marketing and merchandising plans and strategies; pricing
strategies; price lists; sales or licensing terms and conditions; consulting
sources; supply and service sources; procedure or policy manuals; legal matters;
financial statements; financing methods; financial projections; and the terms
and conditions of business arrangements with its parent, clients, suppliers,
banks, or other financial institutions. Company Confidential Information shall
not include information that is in Executive’s possession legally and without
restriction as of the Effective Date of this Agreement.
(b)    Obligation to Company. Except as permitted or directed by Company,
Executive shall not divulge, furnish or make accessible to anyone or use
directly or indirectly to the detriment of Company in any way any Confidential
Information of Company that Executive has acquired or become acquainted with
during the term of Executive’s employment by Company or any time thereafter,
whether developed by Executive or by others, whether or not patented or
patentable, directly or indirectly useful in any aspect of the business of
Company. Executive acknowledges that the Confidential Information
above‑described is knowledge or information that constitutes a unique and
valuable asset of Company and represents a substantial investment of time and
expense by Company, and that any disclosure or other use of such Confidential
Information contrary to the provisions of this Paragraph 7 would be wrongful and
would cause irreparable harm to Company. The foregoing obligations of
confidentiality shall not apply to any Confidential Information which is
lawfully published in any manner, which is currently or subsequently becomes
generally publicly known other than as a direct or indirect result of the breach
of this Agreement by Executive.
(c)    Obligations to Third Parties. Company respects the right of every
employer to protect its confidential and proprietary information. Company
specifically wishes to prevent Executive from disclosing to Company at any time
after Executive’s Termination Date any confidential or proprietary information
belonging to any other employer. Executive represents to Company that Executive
will not use or otherwise exploit any confidential or proprietary information of
Company’s clients, vendors or other third parties to whom Company owes an
obligation of confidentiality after the Termination Date.
8.    Continuing Obligations Contained in Other Documents and Return of Company
Property.
(a)    Continuing Obligations. Executive hereby represents, warrants and agrees
that Executive has complied with, and at all times hereafter will comply with,
Executive’s obligations under any agreements and documents that Executive
executed for Company’s benefit at the commencement of or during the Executive’s
employment (including, without limitation, the Employment Agreement, and any
confidentiality, non-compete, non-disclosure, or proprietary information
agreements) and the agreements and plans referenced in Paragraph 6 of this
Agreement.
(b)    Return of Company Property. In addition, Executive shall return to
Company all Company property, including without limitation, all Confidential
Information, in Executive’s possession, custody or control on or before the
Executive’s Employment Resignation Date. Company will issue any property
necessary for Executive to perform the Consulting Services.
9.    Cooperation Covenant. Executive agrees to cooperate fully, truthfully and
in good faith upon the reasonable request of Company, in assisting Company with
(a) investigating, prosecuting or defending any claim that arises out of or
relates in any manner to Executive’s employment with Company; (b) responding to
or preparing for any government audit, investigation or inquiry that arises out
of or relates in any manner to Executive’s employment with Company; and (c)
assisting in the preparation or audit of Company’s financial statements for any
period of time when Executive was employed by Company. Executive understands
that such full, truthful and good faith cooperation includes being physically
present and available to work with Company and its attorneys and auditors to
investigate and prepare for claims and to testify truthfully. Company will
reimburse Executive for any reasonable out‑of‑pocket expenses that Executive may
incur in connection with such cooperation.
10.    Indemnification. Nothing in this Agreement shall affect or alter
Company’s duty to indemnify Executive pursuant to Section 14 of Executive’s
Employment Agreement.
11.    Waiver of Breach. A waiver by Executive or Company of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party.


4
Confidential    

--------------------------------------------------------------------------------




12.    Notices. Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
if delivered personally or by commercial messenger or courier service, or mailed
by U.S. registered or certified mail (return receipt requested), to the party at
the party’s address set forth below or at such other address as the party may
have previously specified by like notice, or by Company e-mail as prescribed in
the Employment Agreement.  If by mail, delivery shall be deemed effective three
(3) business days after mailing in accordance with this Paragraph.
(a)    If to Company, to:


Attn: Chief People Officer
RealPage, Inc.
2201 Lakeside Boulevard
Richardson, TX 75082


With a copy to:


Attn: Chief Legal Officer
RealPage, Inc.
2201 Lakeside Boulevard
Richardson, TX 75082
(b)    If to Executive, to the last address of Executive provided by Executive
to Company.


13.    Applicable Law, Venue, Jurisdiction, and Arbitration. This Agreement
shall be governed, construed, and enforced in accordance with the laws of the
State of Texas (without regard to the principles of conflicts of law). This
Agreement has been entered into in Dallas County, Texas and it shall be
performable for all purposes in Dallas County, Texas. Any action or proceeding
concerning, related to, regarding, or commenced in connection with the Agreement
must be brought in accordance with the arbitration procedure described in
Section 22 of the Employment Agreement.
14.    Successors. Because the obligations of this Agreement are personal in
nature to Executive, Executive is not entitled to assign, sell, transfer,
delegate, or otherwise dispose of, whether voluntarily or involuntarily, or by
operation of law, any rights or obligations under this Agreement. This Agreement
shall inure to the benefit of and be binding upon Executive’s heirs, spouse,
descendants, administrators and executors. Company may assign the rights
hereunder to an entity controlled, directly or indirectly, by Company or to a
purchaser of Company’s business as then operated by Company (or a successor of
Company). The terms and conditions of this Agreement shall inure to the benefit
of and be binding upon the respective successors of Company. In the event that
Company’s business is sold, reorganized or otherwise transferred (in whole or in
part) to another business or entity, it is intended that the limitations of
Paragraphs 7 - 13 shall continue in effect with respect to any portion of
Company’s business that is retained by Company as well as any portion that is so
transferred and, to that end, the term “Company” in this Agreement shall include
any successor to all or any portion of Company’s business (as applicable).
15.    Section 409A. This Agreement shall be interpreted so that the payments
and benefits provided for under this Agreement shall either comply with, or be
exempt from, the requirements of Section 409A of the Internal Revenue Code
(“Section 409A”) so that Executive is not subject to any taxes, penalties or
interest under Section 409A. Executive represents and warrants that the release
provided for in this Agreement includes any Claims against the Released Parties
for any taxes, penalties or interest that may be imposed on Executive pursuant
to Section 409A as a result of the payments and benefits provided for under this
Agreement. Company and Executive agree that Executive’s Employment Resignation
Date will be the date of Executive’s “separation from service” for purposes of
Section 409A.
16.    Construction of Agreement. The language of this Agreement shall not be
construed for or against any particular party. The headings used herein are for
reference only and shall not affect the construction of this Agreement.
17.    Severability; Enforceability. If any provision of this Agreement, or the
application thereof to any person, place, or circumstance, shall be held to be
invalid, unenforceable, or void by the final determination of an arbitrator or
court of


5
Confidential    

--------------------------------------------------------------------------------




competent jurisdiction, and all appeals therefrom shall have failed or the time
for such appeals shall have expired, such clause or provision shall be deemed
eliminated from this Agreement but the remaining provisions shall nevertheless
be given full force and effect. In the event this Agreement or any portion
hereof is more restrictive than permitted by the law of the jurisdiction in
which enforcement is sought, this Agreement or such portion shall be limited in
that jurisdiction only, and shall be enforced in that jurisdiction as so limited
to the maximum extent permitted by the law of that jurisdiction.
18.    Entire Agreement. This Agreement, along with (to the extent applicable)
the Stock Plans, the Stock Option Agreements, the Restricted Stock Agreements,
the Employment Agreement, and the agreements referenced in Paragraph 8 above,
sets forth the entire agreement between the parties with respect to the
termination of Executive’s employment with Company and Company’s obligations to
Executive prior to such time, as well as following the termination of said
employment; and, except as otherwise provided herein, supersedes all prior
plans, policies, agreements and arrangements between the parties, oral or
written, or which have covered Executive during Executive’s period of employment
with Company.
19.    Amendment to Agreement. Any amendment to this Agreement must be in a
writing signed by duly authorized representatives of the parties hereto and
stating the intent of the parties to amend this Agreement.
20.    Assumption of Risk. The parties hereto fully understand that if any fact
with respect to any matter covered by this Agreement is found hereafter to be
other than, or different from, the facts now believed to be true, they expressly
accept and assume the risk of such possible difference in fact and agree that
the release provisions hereof shall be and remain effective notwithstanding any
such difference in fact.
21.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.
Signature Page Follows


6
Confidential    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
indicated below.
COMPANY:
RealPage, Inc.
By:     /s/ Kurt Twining                    
Kurt Twining
Chief People Officer




Date:    01/06/2020                    






EXECUTIVE:


Signed:     /s/ Andrew Blount                    
Name:    Andrew Blount


Date:     12/25/2019                    


7
Confidential    

--------------------------------------------------------------------------------








SCHEDULE A
TO TRANSITION AGREEMENT AS OF 12/20/2019
FOR
ANDREW BLOUNT




Grant Name
Grant Price
Granted
Vested
Unvested
Exercisable
Outstanding
Shares of Restricted Stock Scheduled to Vest on 1/1/2020
Shares of Restricted Stock Scheduled to Vest on 4/1/2020
12/10/2015 NQ Option $23.10


$23.10


75,000
75,000
0
6,250
6,250
 
 
03/02/2017 RS CIC-D&D


$0.00


29,565
24,630
4,935
0
4,935
2,463
2,472
03/02/2018 RS CIC D&D


$0.00


15,395
7,692
7,703
0
7,703
1,282
1,282
03/02/2018 RS (Market Based) CIC-D&D


$0.00


30,792
7,696
23,096
0
23,096
 
 
02/28/2019 (RS)


$0.00


4,047
674
3,373
0
3,373
337
337
02/28/2019 RS (Market Based) CIC-D&D


$0.00


8,094
0
8,094
0
8,094
 
 

















8
Confidential    